         Case 1:20-cv-11811-RWZ Document 1 Filed 10/03/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


GEICO GENERAL INSURANCE COMPANY                     :
a/s/o Brian Straub                                  :
                                                    :       Civil Action No.: 1:20-cv-11811
              v.                                    :
                                                    :
FEDERAL BUREAU of INVESTIGATION                     :


                               COMPLAINT AND JURY DEMAND

       Plaintiff, Geico General Insurance Company (hereinafter “Geico”), as subrogee of Brian

Straub, as and for its Complaint and Jury Demand, alleges as follows:

                                 JURISDICTION AND VENUE


   1. Plaintiff, GEICO, is a duly organized foreign corporation with a principal office located at

       5260 Western Avenue, Chevy Chase, MD 20815, and is duly authorized to issue policies

       of insurance in the Commonwealth of Massachusetts.

   2. The Defendant, the Federal Bureau of Investigation (hereinafter “F.B.I.”), is a law

       enforcement agency operating under the jurisdiction of the United States Department of

       Justice, with a local office at 201 Maple St., Chelsea, MA 02150.

                                 GENERAL ALLEGATIONS

   3. The Plaintiff’s insured, Brian Straub (hereinafter “Straub”), is a resident of the

       Commonwealth of Massachusetts and resides at 335A Lincoln St., Waltham, MA 02451.

   4. At all relevant times hereto, GEICO provided insurance to Straub for his 2017 Mazda 3

       (MA Reg No. 2VYR51), under policy number 4575079415, effective on the date of the

       incident in question.

   5. On or about May 8, 2019, Straub was operating his vehicle with the right of way on Boston

       Post Road, in Weston, MA.
      Case 1:20-cv-11811-RWZ Document 1 Filed 10/03/20 Page 2 of 3



6. At the same time and place, Defendant’s employee, Tiffany Galas, (hereinafter “Galas”),

   was operating a vehicle owned by the Defendant on Wellesley Street in Weston, MA.

7. Galas was operating the Defendant’s vehicle with its consent and within the course and

   scope of her employment.

8. Galas pulled from a stop sign on Wellesley St. to take a left turn onto Boston Post Rd.,

   colliding with Straub’s vehicle and causing property damage.

9. Straub made an insurance claim to GEICO to pay for repairs to his vehicle and substitute

   transportation arising from the motor vehicle accident.

10. As a result of the damages suffered and pursuant to the terms of the Policy, GEICO paid

   to or on behalf of Straub the sum of $12,346.50.

11. At all times relevant, GEICO was, and is, the actual and bona fide subrogee of Straub,

   having made payments to Straub pursuant to his insurance policy.

12. Pursuant to the Federal Tort Claims Act, Plaintiff sent proper notice of this claim to the

   Defendant on January 14, 2020 [See Exhibit 1].

13. In a letter dated May 12, 2020, Defendant denied liability for this loss [See Exhibit 2].

                                   COUNT I – NEGLIGENCE

14. Plaintiff hereby re-alleges each and every allegation contained within paragraphs 1 through

   13 as it specifically sets forth herein.

15. On or about May 8, 2019, Galas owed a duty of reasonable care in the operation of the

   Defendant’s motor vehicle, which included granting the right of way to approaching

   vehicles on the roadway.

16. Galas breached that duty when she failed to use caution when pulling from a stop sign and

   struck Straub’s vehicle, who had the right of way.
      Case 1:20-cv-11811-RWZ Document 1 Filed 10/03/20 Page 3 of 3



17. The damage to Straub’s vehicle was directly and proximately caused by the acts and/or

   omissions of the Defendant, through its employee Galas.

18. As a result of the damages suffered and pursuant to the terms of the Policy, GEICO paid

   to or on behalf of the Insured the sum of $12,346.50 for property damage collision coverage

   and rental expenses.

19. By virtue of the payments made to Straub in accordance with the terms and conditions of

   the Policy, GEICO is subrogated to the rights and causes of action of Straub against the

   part or parties responsible for the motor vehicle accident and resulting damages.

   WHEREFORE, Plaintiff seeks a judgment against the Defendant in the amount of its

actual damages, plus interest, costs, attorney’s fees allowable by law, and for any other relief

that this Court deems just and equitable.

                            REQUEST FOR JURY TRIAL

   The plaintiff, GEICO, demands a trial by jury on all triable issues.


                                            Plaintiff,
                                            GEICO General Insurance Company,
                                            By its Attorney,




                                            ____________________________
                                            Kate A. Leahy, Esq. BBO# 687011
                                            Uehlein & Associates, LLC
                                            200 Friberg Pkwy, Suite 4000
                                            Westborough, MA 01581
                                            kleahy@isgfocus.com
                                            (508) 656-1990 x217

                                            Dated: October 3, 2020
